Citation Nr: 0842381	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, to include the lumbar spine.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a cold weather injury to the left 
foot, to include arthritis and neuropathy.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a cold weather injury to the right 
foot, to include arthritis and neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his therapist


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1949 to October 
1952.  The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating determination of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing at the RO before a local 
hearing officer in April 2006.  He also appeared at a Travel 
Board hearing before the undersigned Veterans Law Judge at 
the RO in July 2007.  

This matter was previously before the Board in February 2008.  
In addition to granting service connection for post-traumatic 
stress disorder (PTSD), the Board remanded the issues of 
entitlement to service connection for arthritis of multiple 
joints and service connection for residuals of a cold weather 
injury.  

Following the February 2008 remand, the Appeals Management 
Center (AMC) acting on behalf of the RO, in a July 2008 
rating determination, granted service connection for 
residuals of a cold weather injury of the left and right 
hand, neuropathy, and assigned separate 10 percent disability 
evaluations.  The AMC also granted service connection for 
residuals of cold weather injury to the left and right foot, 
to include arthritis, and assigned separate 10 percent 
disability evaluations.  

In September 2008, the veteran expressed disagreement with 
the assigned evaluations for his left and right foot 
disorders.  Based upon the veteran's notice of disagreement, 
the Board has listed these issues on the title page of this 
decision.  

The appeal is REMANDED to the AMC, in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  


REMAND

The Board, in its previous remand, indicated that as it 
related to the veteran's claim of service connection for 
arthritis, he had a current diagnosis of arthritis of the 
lower lumbar spine and right mid foot.  The Board further 
observed that at his July 2007 hearing, the veteran testified 
as to current arthritic symptoms and a continuity of 
symptomatology.  The Board indicated that an examination was 
needed so that a medical professional could review the entire 
medical record, consider a complete history, and provide an 
informed opinion as to the relationship between the current 
arthritis and service.

The Board indicated that the veteran should be afforded a VA 
examination in order to determine whether he had arthritis 
related to service.  After completion of the examination and 
review of the record, the examiner was requested to answer 
the following questions: 1) did the veteran have a current 
arthritis, and 2) if the veteran was found to have a current 
arthritis, was it at least as likely as not (e.g. , a 50 
percent or greater probability) that the current arthritis 
had its onset in service or was the result of a disease or 
injury in active service?

The veteran was afforded the requested examination in June 
2008.  However, the examiner did not answer the questions 
concerning the etiology of any current arthritis and whether 
it was related to service.  The veteran's representative, in 
his October 2008 written argument, observed that the June 
2008 examiner did not provide an opinion regarding the lower 
lumbar arthritis and its relationship, if any, to his period 
of service or cold exposure.  The representative requested 
that the case be remanded for an examination with an opinion 
being rendered as to the etiology of any current lower lumbar 
arthritis.  

Unfortunately, the recent VA examiner did not comply with the 
Board's remand directive, thus necessitating another remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (where the 
remand orders of the Board are not complied with, the Board 
commits error as a matter of law when it fails to ensure 
compliance, and further remand will be mandated).

As noted above, the AMC, in a July 2007 rating determination, 
granted service connection for residuals of cold weather 
injury to the left and right foot, to include arthritis, and 
assigned separate 10 percent disability evaluations.  In 
September 2008, the veteran expressed disagreement with the 
assigned evaluations for his left and right foot disorders.  
The Board accepts the veteran's September 2008 statement as a 
notice of disagreement with the assignment of the 10 percent 
disability evaluations for residuals of cold weather injury 
to the left and right foot, to include arthritis, in the July 
2008 rating determination.  A statement of the case has not 
been issued.  The Board is required to remand the case for 
issuance of the statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.  If the June 2008 VA examiner is 
available, return the claims folder and a 
copy of this remand to him.  Following a 
review of the claims folder the examiner 
is requested to provided the following 
opinions:  1) Does the veteran have a 
current arthritis, to include arthritis 
of the lumbar spine?  2) If the veteran 
is found to have a current arthritis, is 
it at least as likely as not (e.g., 50 
percent or greater probability) that the 
current arthritis had its onset in 
service or is the result of a disease or 
injury in active service, to include cold 
exposure?  A rationale is requested for 
each opinion that is rendered.  If the 
June 2008 VA examiner is not available or 
is unable to answer the questions without 
reexamination, schedule the veteran for a 
VA examination, with the examiner being 
given the claims folder in conjunction 
with the  examination and being requested 
to answer the above questions with a 
detailed rationale.  

2.  If  the above claim is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

3.  Issue a statement of the case on the 
issues of entitlement to initial 
evaluations in excess of 10 percent for 
residuals of cold weather injury to the 
left and right foot, to include 
arthritis, assigned in the July 2008 
rating determination.  The issues should 
be certified to the Board only if a 
timely substantive appeal is received.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

